Name: 81/904/EEC: Commission Decision of 28 October 1981 establishing that the apparatus described as 'Digilab FTS-IR spectrometer, model FTS-20' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1981-11-18

 Avis juridique important|31981D090481/904/EEC: Commission Decision of 28 October 1981 establishing that the apparatus described as 'Digilab FTS-IR spectrometer, model FTS-20' may not be imported free of Common Customs Tariff duties Official Journal L 330 , 18/11/1981 P. 0013 - 0013COMMISSION DECISION of 28 October 1981 establishing that the apparatus described as "Digilab FTS-IR spectrometer, model FTS-20" may not be imported free of Common Customs Tariff duties (81/904/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 14 April 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Digilab FTS-IR spectrometer, model FTS-20", to be used for a study of absorption of gases on surfaces of catalytic importance, also of inorganic molecules and chemical species isolated in inert gas matrices by vibrational spectroscopy, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 25 September 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a spectrometer; Whereas its objective technical characteristics, in particular those of the energetic flux used in the vibrational spectroscopy and the use to which it is put, make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "IFS-113V" manufactured by Bruker Physik AG, Silberstreifen, 7512 Karlsruhe-Rheinstetten, Federal Republic of Germany, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Digilab FTS-IR spectrometer, model FTS-20" which is subject of an application by the United Kingdom of 14 April 1981 may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 October 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.